On Motion for Rehearing.
Appellee contends that we were in error in stating in our opinion, that appel-lee was “continually buying and selling whiskey, wine and other merchandise and making a profit therefrom,” because there is no evidence in the record to this effect.
While the witness Warren J. Mayne was testifying the following took place:
“Q. He bought whiskey many times; every time they would sell it to him? A. Yes, sir.
“Q. You can’t tell us how much profit is in a bottle of whiskey or a shipment of whiskey ?
“The Court: Get a bottle and a shipment separate.
“Q. Either one. There is a profit in it, is there not? A. There should be; yes, sir.
“Q. There is. You know that.
*291“The Court: The Court knows that people would not go in the liquor business and sell liquor unless there was a profit in it.
“Q. You testified before that you did not keep a separate account as to his community property and as to his separate property. You only kept one account. Is that correct ? A. I keep it only on his place of business.
“Q. And at no time did you attempt to segregate or separate his separate property from the community property? A. No, sir.”
After the trial court took judicial knowledge of the fact that liquor was sold at a profit without objection on the part of either appellant or appellee, no further attempt was made to prove that the liquor was sold at a profit. Under such circumstances we were justified in finding as a fact that the liquor was sold at a profit.
We have carefully considered appellee’s motion for a rehearing and same is in all things overruled.